Matter of Aetna Inc. v New York City Tax Appeals Trib. (2017 NY Slip Op 07311)





Matter of Aetna Inc. v New York City Tax Appeals Trib.


2017 NY Slip Op 07311


Decided on October 19, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 19, 2017

Acosta, P.J., Friedman, Webber, Oing, Moulton, JJ.


70/16 -4533] 4725

[*1] In re Aetna Inc.,	 Petitioner,
vThe New York City Tax Appeals Tribunal, et al., Respondents.


McDermott Will & Emery, New York (Peter L. Faber of counsel), for petitioner.
Zachary W. Carter, Corporation Counsel, New York (Martin Nussbaum of counsel), for respondents.

Decision of respondent New York City Tax Appeals Tribunal, dated June 3, 2016, which reinstated Notices of Disallowance for petitioner's New York City General Corporation Tax (GCT) returns for the calendar years 2005 and 2006, unanimously confirmed, the petition denied and the proceeding, commenced in this Court pursuant to CPLR 506(b)(4) and article 78, dismissed, without costs.
The Tribunal's decision that under the relevant statutory scheme, petitioner's subsidiary health maintenance organizations were subject to the GCT during the period in issue is rational and supported by substantial evidence, and is thus entitled to
deference (see Matter of National Bulk Carriers Inc. & Affiliates v New York City Tax Appeals Trib., 61 AD3d 522 [1st Dept 2009], lv denied 12 NY3d 716 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 19, 2017
CLERK